Citation Nr: 9905576	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-27 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has filed a timely notice of 
disagreement as to denial of his claim for service connection 
for a left shoulder condition, on a new and material basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
January 23, 1966, to February 5, 1966, and from June 5, 1966, 
to June 17, 1966.

The New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
a left shoulder condition by rating decision issued in April 
1968.  The appellant was informed of the adverse 
determination, as well as of his procedural and appellate 
rights, by letter from the VARO dated April 23, 1968.  He did 
not initiate an appeal.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1997 determination of the St. Petersburg, 
Florida VARO, which found that new and material evidence had 
not been presented to reopen the appellant's claim.  The 
procedural history of this case will be further discussed 
below.


FINDINGS OF FACT

1.  Service connection for a left shoulder condition was 
previously denied by rating decision issued in April 1968.  
The appellant was informed of the adverse determination, as 
well as of his procedural and appellate rights, by letter 
from the VARO dated April 23, 1968.  He did not initiate an 
appeal.

2.  On June 8, 1997, the appellant submitted a request to 
reopen his claim for service connection for a left shoulder 
disorder, alleging that his left shoulder injury was, in 
fact, aggravated during his periods of ACDUTRA.  In support 
thereof, he submitted medical evidence developed by two 
private physicians.

3.  On June 20, 1997, the VARO informed the appellant that 
his claim had been the subject of a prior final denial, and 
that he was free to reopen his claim by submitting evidence 
not previously of record that tends to support his claim.  
The letter further informed the appellant that the private 
medical records that he submitted do not show that his 
condition was incurred or aggravated by service.

4.  The appellant's statement, dated June 30, 1997, 
specifically identified the June 1997 RO determination and 
expressed dissatisfaction with respect thereto; thereby 
satisfying the criteria for a timely submitted notice of 
disagreement as to the June 1997 adverse determination.


CONCLUSION OF LAW

A timely and adequate notice of disagreement was filed with 
respect to the June 1997 RO determination denying service 
connection for a left shoulder condition, on a new and 
material basis.  38 U.S.C.A. §§ 7104(a), 7105(a), (b) (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  The 
pertinent statutory and regulatory provisions provide that a 
notice of disagreement shall be filed within one year from 
the date of mailing of the notification of the initial review 
and determination by the RO; otherwise, that determination 
will become final.  38 U.S.C.A. § 7105(b) (West 1991); 38 
C.F.R. § 20.302(a) (1998).  The date of mailing is considered 
to be the date of the letter of notification for purpose of 
determining whether a timely appeal has been filed.  38 
C.F.R. § 20.302(a) (1998).  For questions regarding the 
timeliness of the notice of disagreement the RO must follow 
the procedures for an administrative appeal.  38 C.F.R. § 
19.33 (1998).  Whether a notice of disagreement has been 
filed on time is an appealable issue and if a claimant 
contests an adverse determination with respect to timely 
filing of the notice of disagreement, the RO will furnish a 
statement of the case to the claimant.  38 C.F.R. § 19.34 
(1998).

The pertinent facts in this case are not in dispute.  As 
noted above, service connection for a left shoulder condition 
was previously denied by rating decision issued in April 
1968.  The appellant was informed of this adverse 
determination, as well as of his procedural and appellate 
rights, by letter from the VARO dated April 23, 1968.  He did 
not initiate an appeal, and the decision became final.  On 
June 8, 1997, the appellant filed a request to reopen his 
claim for a left shoulder disability, alleging that his left 
shoulder injury was, in fact, aggravated during his periods 
of ACDUTRA.  In support thereof, he submitted medical 
evidence developed by two private physicians.  On June 20, 
1997, the VARO informed the appellant that his claim had been 
the subject of a prior final denial, and that he was free to 
reopen his claim by submitting evidence not previously of 
record that tends to support his claim.  The letter further 
informed the appellant that the private medical records that 
he submitted do not show that his condition was incurred or 
aggravated by service.  The appellant was also provided with 
a statement of his procedural and appellate rights.

On June 30, 1997, the appellant submitted a VA From 21-4138, 
Statement in Support of Claim, in which he indicates the 
following:

"RE: DVA Letter dated June 20, 1997:

I disagree with this decision.  I am 
attaching a copy of correspondence dated 
19 October 1967 which reflects that I was 
discharged because of PHYSICAL 
DISABILITY.  All records reflect that my 
current conditions were brought about 
(aggravated by) my active duty for 
training.  I do not believe that this 
correspondence has been previously 
submitted.

Thank you for your prompt assistance."
The RO, as evidenced by its July 1997 statement of the case, 
has construed this correspondence to be an untimely notice of 
disagreement as to the April 1968 denial of the appellant's 
original claim.  After a contemporaneous review of the 
record, the Board finds that the appellant's June 1997 
correspondence should not be accorded such a limited reading.

Under the applicable criteria, a notice of disagreement is 
defined as a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not necessary, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.201 (1998).  In the 
instant case, the appellant's June 1997 statement clearly 
identified the June 20, 1997, adjudicative determination and 
expressed a desire to contest the result.  Therefore, 
contrary to the RO's previous determination, the notice of 
disagreement in this case was as to the June 1997 denial, and 
not the prior final 1968 rating decision.  In addition, the 
October 1967 correspondence referred to in the appellant's 
statement pertains to 'additional evidence' submitted in 
support of his claim, not a prior adjudicative determination 
of the RO.

In sum, it is the finding of the Board that a timely notice 
of disagreement as to the June 1997 denial of the appellant's 
claim for service connection for a left shoulder condition, 
on a new and material basis, has been submitted.  38 U.S.C.A. 
§§ 7104(a), 7105(a), (b) (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1998).


ORDER

A timely notice of disagreement was filed as to the June 1997 
determination denying service connection for a left shoulder 
condition, on a new and material basis, and to this extent 
the appeal is granted.

REMAND

As indicated above, the Board has determined that the 
appellant has submitted a timely notice of disagreement with 
respect to the June 1997 denial of his claim for service 
connection for a left shoulder condition, on new and material 
basis.  As the appellant has also submitted 'additional 
evidence,' the RO should review the entire evidentiary 
record, and determine whether new and material evidence has 
been submitted to reopen the veteran's claim seeking 
entitlement to service connection for a left shoulder 
disability.  

Additionally, it is noted that the appellant was never issued 
a statement of the case as to the denial of his claim for 
service connection on a new and material basis.  Clearly 
additional procedural development is also necessary.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case, and the RO's failure to issue the 
same is a procedural development requiring remand).

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

The RO should develop for appellate 
purposes the appellant's claim of 
entitlement to service connection for a 
left shoulder condition, on a new and 
material basis.  In this regard, the RO 
should review of the various arguments 
and contentions submitted by or on behalf 
of the appellant, and provide him and his 
representative with a statement of the 
case on this issue.

The appellant and his representative must 
be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect any 
appeal as to this issue, and without such 
the Board will not have jurisdiction.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to accord due process of law.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

